 
 
I 
111th CONGRESS
1st Session
H. R. 781 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2009 
Mr. Putnam (for himself and Mr. Lee of New York) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To develop a national system of oversight of States for sexual misconduct in the elementary and secondary school system. 
 
 
1.Short titleThis Act may be cited as the Student Protection Act . 
2.State oversight systems 
(a)Systems requiredFor fiscal year 2012 and each fiscal year thereafter, each State shall have in effect laws and policies that, as determined by the Secretary of Education, ensure the following: 
(1)Whenever an individual who is an eligible employee has reason to believe that an incident has occurred in which an eligible employee has committed an act of sexual misconduct against a student, the individual makes a report of that incident to the State consistent with the State's laws and policies regarding reporting of child abuse and neglect or, in the case of a State that does not have laws and policies regarding the reporting of child abuse and neglect, as quickly as practicable. 
(2)If an individual described in paragraph (1) fails to comply with State laws and policies referenced in paragraph (1), such individual is disciplined. 
(3)The State has a single, statewide commission for receiving and documenting all reports made under paragraph (1). 
(4)The commission required by paragraph (3)— 
(A)has policies for investigating and reporting such incidents; and 
(B)has a toll-free number that can be used anonymously to make reports under paragraph (1). 
(5)Each incident with respect to which a report is made under paragraph (1) is investigated by individuals who have received training in investigating such incidents. 
(6)The identification and last known address of an eligible employee, the reason for the termination, punishment, fines, or sanctions are provided to the Secretary of Education whenever an eligible employee is— 
(A)terminated from association with the State educational agency, local educational agency, public school, or private school, on the basis of an act of sexual misconduct against a student; or 
(B)punished, fined, or sanctioned by any level of State government on the basis of an act of sexual misconduct against a student. 
(b)NoncomplianceIf a State does not comply with subsection (a) for a fiscal year, the Secretary of Education may reduce by not more than 5 percent the amounts the State would otherwise be allocated or awarded, or both, under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.). Amounts not allocated or awarded to a State for failure to comply with subsection (a) shall be allocated or awarded (as the case may be) to States that do comply with subsection (a). 
3.National database 
(a)In generalThe Secretary of Education shall maintain a national database of incidents that have occurred in which an eligible employee is— 
(1)terminated from association with a State educational agency, local educational agency, public school, or private school, on the basis of an act of sexual misconduct against a student; or 
(2)punished, fined, or sanctioned by any level of State government on the basis of an act of sexual misconduct against a student. 
(b)Include every detail and availabilityThe database shall include, at a minimum, every detail provided by a State under section 2, and shall be available to the public. 
4.ReportThe Secretary of Education shall, on an annual basis, submit to Congress a report on the activities carried out under this Act. The report shall identify each State that is in compliance, and each State that is not in compliance, with section 2(a). 
5.DefinitionsIn this Act: 
(1)The term eligible employee means any individual who works for, or is employed by, a State educational agency, local educational agency, public school, or private school. 
(2)The term act of sexual misconduct means any sexual offense, sexual assault, sexual overture, or sexual communication. 
 
